OPINION
These consolidated appeals arise out of a summary judgment of foreclosure granted in favor of Cornerstone Bank, formerly known as Springfield Federal Savings Bank, against Travel America, Inc. Travel America, Inc. asserts four assignments of error as follows:
  1.  THE TRIAL COURT ERRED AS A MATTER OF LAW AND COMMITTED REVERSIBLE ERROR PREJUDICIAL TO DEFENDANT-APPELLANT BY FAILING TO SCHEDULE A HEARING ON THE MOTION FOR SUMMARY JUDGMENT FILED BY PLAINTIFF-APPELLEE, AS REQUIRED BY CIVIL RULE 56(F).
  2.  THE TRIAL COURT ERRED AS A MATTER OF LAW AND COMMITTED REVERSIBLE ERROR PREJUDICIAL TO DEFENDANT-APPELLANT BY FAILING TO FORWARD TO DEFENDANT-APPELLANT ADEQUATE TIME TO RESPOND TO THE MOTION FOR SUMMARY JUDGMENT OF THE PLAINTIFF-APPELLEE.
  3.  THE TRIAL COURT ERRED AS A MATTER OF LAW AND COMMITTED REVERSIBLE ERROR PREJUDICIAL TO THE DEFENDANT-APPELLANT BY FAILING TO FOLLOW LOCAL RULE 18, WHICH REQUIRES THAT, UPON THE FILING OF A MOTION FOR SUMMARY JUDGMENT THAT THE COURT FIX A HEARING DATE PURSUANT TO CIVIL RULE 56(C), BY WAY OF A JOURNAL ENTRY AND NOTIFY THE PARTIES OF THE POINT IN TIME, AFTER WHICH THE COURT MAY CONSIDER THE MOTION FOR SUMMARY JUDGMENT.
  4.  THE TRIAL COURT ERRED AS A MATTER OF LAW AND COMMITTED REVERSIBLE ERROR PREJUDICIAL TO THE DEFENDANT-APPELLANT BY FAILING TO GRANT A MOTION TO EXTEND TIME TO RESPOND TO THE MOTION FOR SUMMARY JUDGMENT FILED, PURSUANT TO CIVIL RULE 56(F).
These assignments of error spell out the procedural history of these cases, and Cornerstone Bank agrees that the trial court committed prejudicial error in granting summary judgment in the manner that it did.
Accordingly, assignments of error one, two, and three are sustained, and assignment of error number four is overruled as moot.
The summary judgment appealed from will be reversed, and this matter will be remanded to the trial court for further proceedings.
  ____________________ WOLFF, J.
FAIN, J., and YOUNG, J., concur.